United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 13, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-60437
                             Summary Calendar




ORITSERENEYE HENRY WILKINSON-OKOTIE,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.



                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A28 590 395
                         --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Oritsereneye Wilkinson-Okotie petitions for review of deci-

sions of the Board of Immigration Appeals (“BIA”).                Wilkinson-

Okotie’s motion for bond pending review is denied.

     Wilkinson-Okotie asserts that the BIA’s November 3, 2002,

order that affirmed the order of removal by the immigration judge



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
(“IJ”) that granted voluntary departure was premature and unlawful.

Wilkinson-Okotie contends that his application for adjustment of

status tolled the deadline for his voluntary departure.    He   chal-

lenges the May 18, 2004, decision by the BIA that denied his first

motion to reopen and the BIA’s denial of his second motion to

reopen, and he asserts that counsel’s ineffective assistance de-

prived him of his due process right to fair proceedings.

     We must determine, as an initial matter, whether we have jur-

isdiction.    See Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 294 (5th

Cir. 2002). Wilkinson-Okotie did not timely petition for review of

the November 2002 decision that affirmed the IJ’s order of removal

and the grant of voluntary departure, nor did he timely petition

for review of the May 2004 decision that denied his first motion to

reopen.    Accordingly, we lack jurisdiction to review those deci-

sions.    See Karimian- Kaklaki v. INS, 997 F.2d 108, 111, 113 (5th

Cir. 1993).

     Wilkinson-Okotie timely petitioned for review of the BIA’s

order that denied his second motion to reopen.   The BIA found that

the motion to reopen was untimely and was prohibited by the nu-

merical limitation on such motions.    The BIA also determined that

Wilkinson-Okotie was not eligible for adjustment of status.

     The jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B) precludes

judicial review of the BIA’s discretionary decisions.     Hadwani v.

Gonzales, 445 F.3d 798, 800 (5th Cir. 2006) (per curiam).    Title 8

U.S.C. § 1255 provides that the status of an alien “may be adjusted

                                  2
by the Attorney General, in his discretion.”         Id. (internal quota-

tions omitted).      We lack jurisdiction over petitions for review

concerning   the    discretionary   denial   of   relief   under   §   1255.

Hadwani, 445 F.3d at 800.

     We may consider Wilkinson-Okotie’s ineffective assistance and

due process claims provided that the claims constitute “substantial

constitutional claim[s].”       Assad v. Ashcroft, 378 F.3d 471, 475

(5th Cir. 2004) (per curiam).       It has not been determined whether

an alien has a constitutional right to effective assistance in re-

moval proceedings.      Id.   Nevertheless, an attorney’s ineffective

assistance may implicate due process if counsel’s representation

“was so deficient as to impinge upon the fundamental fairness of

the hearing.”      Id. (citation and internal quotations omitted).

     Wilkinson-Okotie’s ineffective assistance and due process

claims concern the denial of adjustment of status.         The decision on

adjustment of status is within the Attorney General’s discretion.

Hadwani, 445 F.3d at 800.       Because Wilkinson-Okotie’s attorney’s

alleged deficiencies merely restricted the chance of obtaining ad-

justment of status, Wilkinson-Okotie has not alleged a violation of

due process.    See Assad, 378 F.3d at 476.       His petition for review

does not present a “substantial constitutional claim.”         According-

ly, the petition for review is dismissed for want of jurisdiction.

     PETITION DISMISSED; MOTION DENIED.




                                     3